Case 1:19-cv-00413-SOM-KJM Document 1-1 Filed 08/01/19 Page 1 of 8   PageID #: 31


 No.   IP Address
  1    198.46.138.18
  2    2600:1700:2800:2ed0:4d1f:c735:c1dc:220b
  3    2001:470:b07e:0:d83a:a3ff:fe5e:ca
  4    2620:7:6001::ffff:c759:e656
  5    162.158.65.151
  6    141.101.71.242
  7    2620:7:6001::ffff:c759:e641
  8    2001:4b98:dc0:47:216:3eff:fe3d:888c
  9    2606:4700:1101:0:8316:3b6e:7ee3:e926
 10    2605:6400:20:a14::1
 11    2400:cb00:21:10e::2
 12    204.85.191.31
 13    65.19.167.130
 14    2605:6400:30:fa6b::1
 15    67.205.146.164
 16    216.218.222.14
 17    70.32.0.45
 18    212.103.48.115
 19    174.255.1.178
 20    24.180.115.170
 21    139.28.216.172
 22    2607:fb90:5b6:a70e:6581:8b13:2ae6:d14d
 23    2606:4700:1101:0:ed44:cc54:2e59:bccd
 24    2400:cb00:36:1008::a29e:40f1
 25    8.25.104.5
 26    162.212.166.41
 27    2001:268:c052:12fc:b5b5:1e5c:2637:645f
 28    2600:1005:b160:eb5:6b76:fd7f:da7c:cb98
 29    2604:6000:9f45:e800:a8b7:797:3bba:8333
 30    2604:6000:9f45:e800:6d2c:28ce:48c1:acda
 31    2601:40d:8101:4330:59e7:b7cc:fbc:e63
 32    2606:4700:1101:0:c35e:a50c:2ab0:a2e8
 33    2400:cb00:36:1002::a29e:4039
 34    2620:7:6001::ffff:c759:e656
 35    134.209.233.166
 36    162.158.65.151
 37    141.101.71.242
 38    2001:4b98:dc0:47:216:3eff:fe3d:888c
 39    162.158.216.50
 40    2400:cb00:36:1005::a29e:4090
 41    46.101.127.145
 42    2605:6400:10:549::1
 43    104.223.123.98
 44    216.218.222.12
 45    64.190.90.60
 46    45.55.49.75


                                       Exhibit "1"
Case 1:19-cv-00413-SOM-KJM Document 1-1 Filed 08/01/19 Page 2 of 8   PageID #: 32


  47   159.203.134.134
  48   65.19.167.130
  49   104.236.141.156
  50   104.131.188.187
  51   204.85.191.30
  52   23.129.64.102
  53   95.85.33.177
  54   216.218.222.14
  55   198.211.121.79
  56   178.62.102.23
  57   104.131.176.234
Case 1:19-cv-00413-SOM-KJM Document 1-1 Filed 08/01/19 Page 3 of 8             PageID #: 33


 No.   Location                                                Email Address
  1    Buffalo,New York,United States,North America            peterjone@tutanota.de
  2    San Francisco,California,United States,North America    peterjone@tutanota.de
  3    Gravenhurst,Ontario,Canada,North America                peterjone@tutanota.de
  4    United States,North America                             peterjone@tutanota.de
  5    Hillsboro,Oregon,United States,North America            hashib4305@gmail.com
  6    London,England,United Kingdom,Europe                    hashib4305@gmail.com
  7    United States,North America                             peterjone@tutanota.de
  8    France,Europe                                           peterjone@tutanota.de
  9    United States,North America                             peterjone@tutanota.de
 10    United States,North America                             peterjone@tutanota.de
 11    London,England,United Kingdom,Europe                    peterjone@tutanota.de
 12    Burlington,North Carolina,United States,North America   peterjone@tutanota.de
 13    United States,North America                             peterjone@tutanota.de
 14    United States,North America                             peterjone@tutanota.de
 15    North Bergen,New Jersey,United States,North America     peterjone@tutanota.de
 16    United States,North America                             peterjone@tutanota.de
 17    Ashburn,Virginia,United States,North America            jimcaldwell1@hotmail.com
 18    New York,New York,United States,North America           maheshmadushanka166@gmail.co
 19    United States,North America                             oliviascott199547@gmail.com
 20    Ionia,Michigan,United States,North America              reaperricko8@yahoo.com
 21    Los Angeles,California,United States,North America      valadezjorge742@gmail.com
 22    Modesto,California,United States,North America          ocman38@gmail.com
 23    United States,North America                             himel.info@gmail.com
 24    Hillsboro,Oregon,United States,North America            himel.info@gmail.com
 25    Rockville,Maryland,United States,North America          drsaunders@gmail.com
 26    Puerto Rico,North America                               luillo178@hotmail.com
 27    Japan,Asia                                              riza1988@ezweb.ne.jp
 28    Columbus,Georgia,United States,North America            diangelabaldwin@gmail.com
 29    Portland,Maine,United States,North America              revelationjesus2025@gmail.com
 30    Portland,Maine,United States,North America              revelationjesus2025@gmail.com
 31    Walled Lake,Michigan,United States,North America        bobsteveex@aol.com
 32    United States,North America                             hashib4305@gmail.com
 33    Hillsboro,Oregon,United States,North America            hashib4305@gmail.com
 34    United States,North America                             peterjone@tutanota.de
 35    Frankfurt am Main,Hesse,Germany,Europe                  peterjone@tutanota.de
 36    Hillsboro,Oregon,United States,North America            hashib4305@gmail.com
 37    London,England,United Kingdom,Europe                    hashib4305@gmail.com
 38    France,Europe                                           peterjone@tutanota.de
 39    Ho Chi Minh City,Ho Chi Minh,Vietnam,Asia               peterjone@tutanota.de
 40    Hillsboro,Oregon,United States,North America            alexandr.anciferov@gmail.com
 41    Frankfurt am Main,Hesse,Germany,Europe                  happythecat@protonmail.com
 42    United States,North America                             happythecat@protonmail.com
 43    Miami,Florida,United States,North America               happythecat@protonmail.com
 44    United States,North America                             happythecat@protonmail.com
 45    United States,North America                             happythecat@protonmail.com
 46    Clifton,New Jersey,United States,North America          happythecat@protonmail.com
Case 1:19-cv-00413-SOM-KJM Document 1-1 Filed 08/01/19 Page 4 of 8              PageID #: 34


  47   Clifton,New Jersey,United States,North America          happythecat@protonmail.com
  48   United States,North America                             happythecat@protonmail.com
  49   San Francisco,California,United States,North America    happythecat@protonmail.com
  50   Clifton,New Jersey,United States,North America          happythecat@protonmail.com
  51   Burlington,North Carolina,United States,North America   happythecat@protonmail.com
  52   Seattle,Washington,United States,North America          happythecat@protonmail.com
  53   Amsterdam,North Holland,Netherlands,Europe              happythecat@protonmail.com
  54   United States,                                          happythecat@protonmail.com
  55   Amsterdam                                               happythecat@protonmail.com
  56   London                                                  happythecat@protonmail.com
  57   Clifton,New Jersey,United States,North America          happythecat@protonmail.com
Case 1:19-cv-00413-SOM-KJM Document 1-1 Filed 08/01/19 Page 5 of 8   PageID #: 35


 No.   Time Stamp                      Piracy Website
  1    2017‐11‐24 14:57:17.523792+00   yts.ag
  2    2019‐03‐26 23:25:30.060443+00   yts.ag
  3    2018‐09‐19 12:27:05.71563+00    yts.ag
  4    2019‐03‐28 14:07:10.187248+00   yts.ag
  5    2018‐10‐04 18:48:04.64947+00    yts.ag
  6    2019‐04‐12 11:51:51.805717+00   yts.ag
  7    2019‐01‐22 08:26:02.54223+00    yts.ag
  8    2019‐04‐21 21:23:02.697548+00   yts.ag
  9    2019‐04‐09 13:56:08.731934+00   yts.am
 10    2018‐02‐12 16:37:57.22118+00    yts.am
 11    2018‐09‐08 15:06:50.770369+00   yts.am
 12    2018‐09‐16 16:03:43.293265+00   yts.am
 13    2018‐10‐19 09:16:51.052958+00   yts.am
 14    2019‐05‐23 15:53:57.161137+00   yts.am
 15    2018‐01‐22 12:49:05.180377+00   yts.am
 16    2018‐08‐24 14:34:20.29611+00    yts.am
 17    2019‐03‐18 17:27:27.555491+00   yts.am
 18    2019‐05‐23 23:28:57.065063+00   yts.am
 19    2019‐05‐24 01:51:58.780956+00   yts.am
 20    2019‐05‐24 07:49:32.335518+00   yts.am
 21    2019‐05‐27 05:07:08.150174+00   yts.am
 22    2018‐02‐08 05:03:04.682011+00   yts.am
 23    2019‐03‐20 14:52:11.127545+00   yts.am
 24    2018‐12‐19 09:05:37.679237+00   yts.am
 25    2018‐04‐06 22:53:05.948171+00   yts.am
 26    2018‐07‐29 04:29:24.341254+00   yts.am
 27    2018‐08‐08 22:17:51.643208+00   yts.am
 28    2018‐12‐15 02:08:41.871848+00   yts.am
 29    2019‐03‐16 22:09:48.879404+00   yts.am
 30    2019‐01‐21 20:14:22.932249+00   yts.am
 31    2019‐02‐18 18:34:46.208185+00   yts.am
 32    2019‐03‐10 17:40:48.590107+00   yts.am
 33    2019‐01‐19 07:43:54.292687+00   yts.am
 34    2019‐03‐28 14:07:10.187248+00   yts.am
 35    2019‐03‐21 14:45:49.257316+00   yts.am
 36    2018‐10‐04 18:48:04.64947+00    yts.am
 37    2019‐04‐12 11:51:51.805717+00   yts.am
 38    2019‐04‐21 21:23:02.697548+00   yts.am
 39    2016‐09‐04 05:01:34.100242+00   yts.am
 40    2018‐10‐17 13:16:55.288925+00   yts.am
 41    2018‐02‐16 10:46:58.652263+00   yts.gg
 42    2018‐09‐06 13:21:21.509732+00   yts.gg
 43    2018‐05‐01 21:35:45.234367+00   yts.gg
 44    2018‐03‐06 18:11:31.503688+00   yts.gg
 45    2018‐08‐31 05:34:24.807456+00   yts.gg
 46    2018‐01‐23 11:44:01.723915+00   yts.gg
Case 1:19-cv-00413-SOM-KJM Document 1-1 Filed 08/01/19 Page 6 of 8   PageID #: 36


  47   2017‐10‐14 09:22:35.816229+00   yts.gg
  48   2018‐02‐16 17:55:55.294389+00   yts.gg
  49   2018‐02‐01 12:53:48.782029+00   yts.gg
  50   2018‐01‐14 19:46:03.945241+00   yts.gg
  51   2018‐08‐31 07:29:40.309503+00   yts.gg
  52   2018‐02‐03 11:13:00.833463+00   yts.gg
  53   2018‐01‐30 10:22:00.899694+00   yts.gg
  54   2018‐02‐16 13:19:46.327169+00   yts.gg
  55   2017‐11‐17 11:25:45.762568+00   yts.gg
  56   2017‐09‐13 13:50:59.025108+00   yts.gg
  57   2018‐01‐15 10:16:17.57743+00    yts.gg
Case 1:19-cv-00413-SOM-KJM Document 1-1 Filed 08/01/19 Page 7 of 8                        PageID #: 37


 No.   ISP                                       Organization
  1    ColoCrossing                              Warfront Cafe LLC
  2    AT&T U‐verse                              AT&T U‐verse
  3    Hurricane Electric LLC                    Hurricane Electric LLC
  4    Quintex Alliance Consulting               Quintex Alliance Consulting
  5    Cloudflare                                Cloudflare
  6    Cloudflare                                Cloudflare
  7    Quintex Alliance Consulting               Quintex Alliance Consulting
  8    GANDI SAS                                 GANDI SAS
  9    Cloudflare                                Cloudflare
 10    FranTech Solutions                        FranTech Solutions
 11    Cloudflare                                Cloudflare
 12    North Carolina Research and Education NetwUniversity of North Carolina at Chapel Hill
 13    Hurricane Electric                        Hurricane Electric
 14    FranTech Solutions                        FranTech Solutions
 15    Digital Ocean                             Digital Ocean
 16    Hurricane Electric                        Hurricane Electric
 17    GigeNET                                   GigeNET
 18    M247 Europe SRL                           M247 LTD New York Infrastructure
 19    Verizon Wireless                          Verizon Wireless
 20    Spectrum                                  Spectrum
 21    M247 Europe SRL                           M247 Europe SRL
 22    T‐Mobile USA                              T‐Mobile USA
 23    Cloudflare                                Cloudflare
 24    Cloudflare                                Cloudflare
 25    Level 3 Communications                    comScore
 26    San Juan Cable, LLC                       San Juan Cable, LLC
 27    au one net                                au one net
 28    Verizon Wireless                          Verizon Wireless
 29    Spectrum                                  Spectrum
 30    Spectrum                                  Spectrum
 31    Comcast Cable                             Comcast Cable
 32    Cloudflare                                Cloudflare
 33    Cloudflare                                Cloudflare
 34    Quintex Alliance Consulting               Quintex Alliance Consulting
 35    Digital Ocean                             Digital Ocean
 36    Cloudflare                                Cloudflare
 37    Cloudflare                                Cloudflare
 38    GANDI SAS                                 GANDI SAS
 39    Cloudflare                                Cloudflare
 40    Cloudflare                                Cloudflare
 41    DigitalOcean                              DigitalOcean
 42    FranTech Solutions                        FranTech Solutions
 43    QuadraNet                                 QuadraNet
 44    Hurricane Electric                        Hurricane Electric
 45    CloudRoute, LLC                           NYI
 46    Digital Ocean                             Digital Ocean
Case 1:19-cv-00413-SOM-KJM Document 1-1 Filed 08/01/19 Page 8 of 8                        PageID #: 38


  47   Digital Ocean                             Digital Ocean
  48   Hurricane Electric                        Hurricane Electric
  49   Digital Ocean                             Digital Ocean
  50   Digital Ocean                             Digital Ocean
  51   North Carolina Research and Education NetwUniversity of North Carolina at Chapel Hill
  52   Emerald Onion                             Emerald Onion
  53   Digital Ocean                             Digital Ocean
  54   Hurricane Electric                        Hurricane Electric
  55   Digital Ocean                             Digital Ocean
  56   Digital Ocean                             Digital Ocean
  57   Digital Ocean                             Digital Ocean
